DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/27/2021 have been fully considered but they are not persuasive. 	Regarding claim 1, on pages 9-12 of applicant’s remarks, applicant argues that Kobayashi fails to disclose the concept of claim limitation “communication network, wherein the first communication network is operated by a second communication provider local exchange carrier, wherein the first local exchange carrier and the local exchange carrier are different local exchange carriers; and, wherein generating the plurality of unicast video signals from the multicast video signal includes: copying the multicast video signal according to SVLAN identifiers of the first plurality of user devices and CVLAN identifiers of the first plurality of user devices and user unicast MAC addresses of the first plurality of user devices, to obtain the plurality of unicast video signals, wherein the SVLAN identifiers, the CVLAN identifiers and user unicast MAC addresses are configured for the router to transmit the multicast video signal in the communication network to the first plurality of user devices in the first further communication network;”
In response, the examiner respectfully disagreed. As illustrated in Fig. 27, the examiner reasonably interprets that the first local exchange carrier to be the control center ISP [el. 44], and the second local exchange carrier to be the CDN carrier [el. 39], and wherein the first communication network [el. 1 and 6] are operated by the CDN carrier to distribute the program content (Fig. 27, para. 231-232). In addition, Kobayashi discloses the concept of claim limitation “wherein generating the plurality of unicast video signals from the multicast video signal includes copying the multicast video signal according to service virtual local area network (SVLAN) identifiers of the first plurality of user .
Claim Objections
Claim 1 and 15 objected to because of the following informalities:  
Regarding claim 1 and 15, both claims recites the claim limitation “first further router, first further communication network;” the word “further” creates a confusion because neither the first router nor first communication network requires further clarification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2004/0158872 A1).

Regarding claim 1, Scholl discloses a router configured to:
receive a multicast video signal generated by a video server of a communication network operated by a first local exchange carrier (Fig. 24, the first local exchange carrier refers Fig. 27, the control center ISP [el. 44]),
generate a plurality of unicast video signals from the multicast video signal (para. 210-211),
and transmit each of the plurality of unicast video signals to one of a first plurality of user devices through at least a first further router, first plurality of user devices being connected to a first further communication network, the first further router being part of the first further communication network, wherein the first further communication network is operated by a second local exchange carrier, wherein the first local exchange carrier and the second local exchange carriers are different local exchange carrier(Fig. 27, the second local exchange carrier to be the CDN carrier [el. 39], and wherein the first communication network [el. 1 and 6] are operated by the CDN carrier to distribute the program content, para. 231-232).
wherein generating the plurality of unicast video signals from the multicast video signal includes:
copying the multicast video signal according to service virtual local area network (SVLAN) identifiers of the first plurality of user devices and user virtual local area network (CVLAN) identifiers of the first plurality of user devices, to obtain the plurality of unicast video signals; wherein the SVLAN identifiers, the CVLAN identifiers and user unicast MAC addresses are configured for the router to transmit the multicast video signal in the communication network to the first plurality of user devices in the first further communication network
or


Regarding claim 2, Kobayashi discloses wherein the first further router is an aggregation switch (Fig. 25, el. 16a).

Regarding claim 3, Kobayashi discloses wherein the communication network comprises a second router, connected to the video server, wherein the second router is configured to receive the multicast signal from the video server and provide the multicast signal to the router, and wherein the router is further configured to receive the multicast video signal from the second router (Fig. 25)

Regarding claim 4, Kobayashi discloses wherein the first further communication network comprises a second further router connected to at least a first part of the first plurality of user devices, and wherein the router is further configured to provide each of the plurality of unicast video signals to one of the first plurality of user devices, through the second further router and the first further router (Fig. 25). 

Regarding claim 5, Kobayashi discloses wherein the first further communication network comprises a third further router, connected at least to a second part of the first plurality of user devices, and wherein the router is further configured to provide each of the plurality of unicast video signals to one of the first plurality of user devices, through the third further router and the first further router (Fig. 24-25, Fig. 27, para. 210-212).

Regarding claim 6, Kobayashi discloses wherein the second further router is an optical line terminal (OLT), and/or wherein the third further router is an OLT (Fig. 24-25).

Regarding claim 7 Kobayashi discloses configured to provide each of the plurality of unicast video signals to one of a second plurality of user devices connected to a second further communication network, through at least a fourth further router, the at least a fourth further router being part of the second further communication network, wherein the second further communication network is operated by a third communication provider (Fig. 25, para. 27, para. 210-212).


Regarding claim 11, Kobayashi discloses the first further communication network (Fig. 25, el. 6 and 1).

Regarding claim 12, Kobayashi discloses further comprising the first plurality of user devices (Fig. 25, el. 5).



Regarding claim 14, Kobayashi discloses further comprising the second plurality of user devices (Fig. 25).

Regarding claim 15, the instant claim is met by rejection of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAI Y CHEN/Primary Examiner, Art Unit 2425